Title: From Alexander Hamilton to Ebenezer Stevens, 19 April 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            Philadelphia April 19. 1799
          
          I sometime since desired Major Hoops to take an arrangement with you for mustering the troops under his command. But a few days before I left New York, I understood from Lt Dayton that the Muster had not taken place. If not done I request that it may be immediately done. Before I leave this place I shall arrange definitively with the Secy of War the affair of your compensation.
          With great esteem I am Sir Yr. Obedient Servt
          
            Alexander Hamilton
          
          
            PS I beg you immediately to send the letter herewith to the Commanding officer at Fort Jay. The subject requires that it should not be delayed—
          
          Col E Stevens New York
        